        Case 1:19-cv-01994-RCL Document 1-2 Filed 07/03/19 Page 1 ofFil
                                                                     7 ed
                                                                                     o.e.   Superior Court
                                                          t \ (l   I, ,\1, ,\ ~      05/0:9/2019 28:llPM
                               ~                                                     Clerk of the Court
                                  t12oc,.   Seív•            I : ?:,tt, P · IY1.
            IN THE SUPERIOR COURT FORT                  DISTRICT OF COLUMBIA
                                         Civil Division


MONET JONES                                         )
1310 L St NW                                        )
Suite 750                                           )
Washington DC 20005                                 )
                                                    )
                                                    )         CIVIL CASE NO.       2019 CA 003037 B
              Plaintiff                             )
       v.                                           )        JURY TRIAL DEMANDED
                                                    )
WASHINGTON AREA METRO                               )
TRANSIT AUTHORITY                                   )
600 5th Street NW                                   )
Washington DC 20001                                 )
                                                    )
UNKNOWN BUS DRIVER                                  )
Individual and professional capacity                )
Washington Area Metro Transit Authority             )
Metro Transit Police                                )
600 5th Street NW                                   )
Washington DC 20001                                 )
                                                    )
              Defendants.                           )


                                        COMPLAINT

       (ASSAULT & BATTERY; INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS;
  NEGLIGENCE; NEGLIGENT HIRING, TRAINING, AND SUPERVISION OF ITS BUS OPERATORS;
  VICARIOUSLY LIABLE FOR ASSAULT, BATTERY, AND INFLICTION OF EMOTIONAL DISTRESS)



                                      INTRODUCTION

       1. This is a civil action for acts in negligence and intentional misconduct by Washington

Area Metro Transit Authority (WMA TA) bus operator.

                               JURISDICTION AND VENUE

      2. Jurisdiction exists in this case pursuant to D.C. code§ 11-921 (1981).



                                               1



                                                                                    EXHIBIT A
         Case 1:19-cv-01994-RCL Document 1-2 Filed 07/03/19 Page 2 of 7




        3. Venue is proper in this Court, because the events took place in the District of

Columbia.

                                             PARTIES


        4. Plaintiff is a resident of the District of Columbia. She has been residents of

the District of Columbia during the time relevant to this civil action.

        5. Defendant Washington Area Metro Transit Police is located in the District of

Columbia. The Washington Metropolitan Area Transit Authority (WMATA) is a tri-

jurisdictional government agency that operates transit service in the Washington metropolitan

area. WMA TA was created by the United States Congress as an interstate compact between the

District of Columbia, the State of Maryland, and the Commonwealth of Virginia. WMATA has

its own police force, the Metro Transit Police Department.

       6. Defendant, bus operator, was employed at all times relevant herein by WMAT A

and is being sued in his official and individual capacities.

                                    STATEMENT OF FACTS

       7. On May 7t11, 2018, in the District of Columbia, plaintiff was on her way home from

visiting her grandparents.

       8. At about 8:15 PM, she was waiting for the bus #54, at the bus stop on 14t11 &

Underwood Street. Bus #54 typically comes every 10 minutes.

       9.   Ms. Jones, a young college student, was carrying her purse, a Sep hora

store bag, her phone, and a water bottle.

       10. The bus driver, nearly missed her stop. Ms. Jones had to wave her hands for him to



                                             Page 2 of 7




                                                                                      EXHIBIT A
         Case 1:19-cv-01994-RCL Document 1-2 Filed 07/03/19 Page 3 of 7



stop the bus.

        11. Once Ms. Jones got on the bus, the bus driver cursed at her while she was paying.

        12. She took a seat, continued to speak with her friend on the telephone, using her

headphones.

        13. The bus driver continued to badger her using loud and abrasive tone of voice.

        14. Ms. Jones was headed towards Takoma Park Metro, where she needed to take the F2

bus to go home.

        15. When the bus arrived at Takoma Metro Station, Ms. Jones exited the bus and went to

wait for the next bus at the stop designated for bus F2.

        16. She noticed the bus driver got out of the bus and started to walk towards her. He was

saying something and quickly moving towards her.

       17. Ms. Jones was drinking water, and when he got close to her, she started to panic and

become afraid for her life, she splattered water towards where the bus driver was to warn him not

to come any closer.

       18. Ms. Jones is petite and very slender young woman, while the bus driver twice her

size, barreled towards her, Ms. Jones was afraid for her safety.

       19. The Metro Transit bus driver attacked and assaulted Ms. Jones, while using profanity

towards her, and calling her derogatory names.

       20. The bus driver picked up Ms. Jones and slammed her head onto the sidewalk causing

contusions and bleeding.

       21. Ms. Jones was treated at Washington Hospital Center. Ms. Jones has sustained

physical and emotional damages.




                                            Page 3 of 7




                                                                                      EXHIBIT A
           Case 1:19-cv-01994-RCL Document 1-2 Filed 07/03/19 Page 4 of 7



                                                COUNT!

                                           Assault & Battery

          22. Plaintiff incorporates, by reference paragraphs 1 through 21, as fully set forth

herein.

          23. The WMAT A bus operator, willfully and maliciously assaulted, battered, and

traumatized Ms. Jones when he cursed at her, when he raised his voice at her, and when he

slammed her head on the concrete.

          24. As a direct and proximate result of the willful, malicious and intentional actions, of

defendant, the plaintiff as assaulted and battered and suffered injuries as a result thereof.

                                               COUNT II

                          Wonton, Willful and Reckless, Gross Negligence


          25. Plaintiff incorporates, by reference, paragraphs 1-24 as is fully set forth herein.

          26. On May 7, 2018 defendant bus operator, purposefully parked his bus, exited the bus,

came after plaintiff, a defenseless young lady, picker her up and slammed her onto the concrete.

          27. Defendant acted willfully and with reckless disregard to the safety of Ms. Jones,

causing her harm.

          28. Defendant acted with gross negligence when he attacked Ms. Jones and slammed her

onto the concrete.

          29. Defendant acted willfully and unlawfully.

          30. Defendant acted willfully and in gross negligence when he attacked Ms. Jones.

          31. As a direct and proximate result of defendant's gross negligence plaintiff has

suffered and continues to suffer, physically and emotionally.


                                               Page 4 of 7




                                                                                            EXHIBIT A
           Case 1:19-cv-01994-RCL Document 1-2 Filed 07/03/19 Page 5 of 7



                                              COUNT IV

                                         Negligent Supervision
                                         Respondeat Superior


          32. Plaintiff hereby incorporates, by reference paragraphs above as if fully set forth

herein.

          33. At all times relevant herein, the bus operator was acting under the direction and

control of WMATA pursuant to the rules, regulations, policies and procedures, of the defendants.

          34. Defendant acted negligently, carelessly and recklessly in failing to properly train,

supervise, control, direct and monitor the defendant but operator.

          35. As a direct and proximate result of the acts and omissions of defendant

plaintiff was unlawfully assaulted, battered, and subjected to emotional trauma and anguish. As

a result, plaintiff suffered physical injuries, mental anguish and emotional distress.



                                              COUNT V

                            Intentional Infliction of Emotional Distress

          36. Plaintiff hereby incorporates, by reference paragraphs above as if fully set forth

herein.

          37. At all times relevant herein, the bus operator engaged in extreme or outrageous

conduct, with the intent to harm the plaintiff, and caused severe emotional distress and bodily

harm.

          38. Defendant acted intentionally in harming and causing harm to the plaintiff. As a

result, plaintiff has suffered physical injuries, mental anguish and emotional distress.



                                               Page 5 of 7




                                                                                           EXHIBIT A
            Case 1:19-cv-01994-RCL Document 1-2 Filed 07/03/19 Page 6 of 7




                                              COUNT VI

                             Negligent Infliction of Emotional Distress

          39. Plaintiff hereby incorporates, by reference paragraphs above as if fully set forth

herein.

          40. At all times relevant herein, the bus operator and WMA TA employees engaged in

extreme or outrageous conduct, with the intent of frightening the plaintiff and caused severe

emotional distress and bodily harm.

          41. Defendant acted intentionally in harming and causing harm to the plaintiff. As a

result, plaintiff suffered physical injuries, mental anguish and emotional distress.



                                      PRA YER FOR RELIEF




WHEREFORE, Plaintiffs request that this Court:

   A. RULE that Defendants' actions violated Plaintiffs' rights;

   B. ENTER JUDGEMENT awarding Plaintiffs compensatory damages against all defendants

          in an amount appropriate to the evidence adduced at trial;

   C. ENTER JUDGEMENT awarding Plaintiffs punitive damages against defendants named

          herein;

   D. ENTER JUDGEMENT awarding plaintiffs their costs and reasonable attorneys' fees in

          this action;

   E. GRANT Plaintiffs such further relief as this Court may deem just and proper.



                                              Page 6 of 7




                                                                                          EXHIBIT A
       Case 1:19-cv-01994-RCL Document 1-2 Filed 07/03/19 Page 7 of 7




                                             Jury Demand

      The plaintiffs demand a trial by jury on all issues.


                                                             Respectfully submitted,


                                                             Isl S. Sarah Shah
                                                             S. Sarah Shah (DC Bar# 995094)
                                                             1310 L Street NW
                                                             Suite 750
                                                             Washington DC 20005
                                                             202-450-1059

May 7, 2019                                                  Counsel for Plaintiff




                                           Page 7 of 7




                                                                                       EXHIBIT A
